Citation Nr: 1515996	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).  

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative acromioclavicular joints of the right shoulder.  

4.  Entitlement to an initial disability rating greater than 10 percent for degenerative acromioclavicular joints of the left shoulder.  

5.  Entitlement to an effective date earlier than May 20, 2009 for the grants of service connection for degenerative acromioclavicular joints of the right and left shoulders.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Air Force from July 1984 to June 1994 as well as significant service with the U.S. Air Force Reserves. 

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in July 2008, July 2010, and March 2014 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, Montgomery, Alabama, and Atlanta, Georgia, respectively.  

In January 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge at the Atlanta RO.  The transcript from that hearing is of record. 

The Veteran has submitted copies of additional service personnel records since the issuance of the most recent statement of the case (SOC).  Although no waiver was submitted in conjunction with these records, the Board's decision herein to grant the HIV claim is based on the fact that these records support the Veteran's statements concerning his duty status when his HIV was diagnosed.  As such, the Veteran will not be prejudiced by the Board proceeding to a decision on this claim.  38 C.F.R. § 20.1304(c) (2014).

The record also reflects that the Veteran submitted a timely notice of disagreement with respect to a March 2014 determination, granting service connection for degenerative acromioclavicular joints of the right and left shoulders, effective May 20, 2009.  The Veteran disagreed with the ratings and effective dates assigned, but has not yet been afforded a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  
These issues have therefore been added to the title page of this decision so that they can be issued an SOC by the RO.

The issues of entitlement to service connection for a headache disorder,  entitlement to an initial disability rating greater than 10 percent for degenerative acromioclavicular joints of the right and left shoulders, and entitlement to an effective date earlier than May 20, 2009, for the award of service connection for his right and left shoulder disabilities, and are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, the evidence of record reasonably demonstrates that HIV was diagnosed in May 1998 during his period of active duty training in the Air Force Reserve.

CONCLUSION OF LAW

The criteria for service connection for HIV are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of service connection for HIV represents complete grants of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for HIV that he asserts was diagnosed during a period of active duty training in May 1998.  See January 2015 hearing transcript (Tr.).  He testified that he had "just come off of orders" on a Friday and was diagnosed the next day.  He testified that most of his Reserve service had been active duty and that until 2002 he had spent an average of 210 days a year on active duty.  He also testified that he had been going back and forth to school and was on orders up until and well after the diagnosis.  See Tr. at pages 7 and 8. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.303, 3.306. 

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records show the Veteran underwent a routine medical assessment on May 27, 1998, to include testing for exposure to HIV, but the results of this test were pending.  However several days later a laboratory report dated June 4, 1998, shows he tested positive for HIV.  The Veteran was re-tested on June 29, 1998 and his HIV-positive status was confirmed.  The Board notes that a HIV screening test from July 1997, a year earlier, was negative.  

Service personnel records show the Veteran had active duty from July 1984 until June 1994 and subsequent service with a Reserve unit during which he was activated for several periods of active duty training.  Although no records have been obtained from the Veteran's reserve unit or other official source, the Veteran has provided an AF Form 938, Request for Active Duty Training/Active Duty Tour, which reflects that he had orders to report on May 17, 1998, for 13 days of Annual Training, with the orders ending on May 29, 1998.  The Veteran has provided additional orders, with separate AF Form 938s, for multiple periods of ADT between February 1998 to December 1998.  

The evidence in this case supports the Veteran's claim for service connection for HIV.  While the screening tests do not reflect the actual date of infection, the first evidence of a confirmed diagnosis occurred while the Veteran was on ADT.  The Veteran underwent HIV testing on May 27, 1998, while on annual training during a period of ADT, and the results of that test confirm a diagnosis of HIV.  Given that the test for HIV was conducted while the Veteran was on ADT, and the results of that test confirm that HIV was present while the Veteran was on ADT, the Board finds that the HIV was diagnosed during a period of ADT, and service connection for HIV is warranted.  38 C.F.R. § 3.303. 

ORDER

Service connection for HIV is granted.


REMAND

The Veteran is seeking to establish service connection for a headache disorder that he asserts had its onset during his military service.  The Board finds that the evidence currently of record is insufficient to decide this claim and therefore further evidentiary development is needed. 

The Veteran's enlistment examination in March 1984 revealed a history of mild concussion in 1980, for which he was not hospitalized.  Thus, a history of head injury was noted at entry into service indicating the presence of a preexisting condition.  The remaining service treatment records show occasional headache complaints some of which were associated with upper respiratory infections.  At his separation physical in April 1994, the Veteran reported having frequent headaches since 1993 treated with Tylenol as needed.  The physician noted no complications and no sequelae.  The Veteran has stated that he has had continuing problems with headaches since service.

Post-service outpatient treatment reports show the Veteran sought treatment for headaches that were diagnosed as migraines in September 2008.  See CM Neurology Consult dated September 4, 2008.  

During VA examination in February 2014, the Veteran reported that his headaches began during his teenage years in 1980 after sustaining a closed head injury and concussion.  However by age 26 his headaches had increased in intensity and frequency and were triggered by emotional stress.  They are relieved with prescription medication, such as Motrin.  The examiner concluded that the Veteran's claimed chronic headaches were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event, or illness.  The basis for the opinion was that the Veteran's closed head injury and subsequent headaches predated his military service by 4-5 years.  The examiner further concluded that it was at least as likely as not that emotional stress incurred (either in military service or event in civilian life) could aggravate these pre-existing headaches.  

Unfortunately this VA opinion is too speculative and as a result it is inadequate.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (physician's opinion that service experience "could have" precipitated disability found too speculative); Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further examination and evaluation of the Veteran's headache condition is, therefore, warranted.

Finally, as noted in the Introduction, the RO issued a rating decision in March 2014 that granted service connection for bilateral shoulder disabilities.  The Veteran has since expressed his disagreement with the ratings and effective dates assigned.  See Notice of Disagreement, received in April 2014.  However, the RO has not issued a SOC that addresses the increased rating and effective date issues.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a SOC on the issues of entitlement to higher ratings for service-connected degenerative acromioclavicular joints of the right and left shoulders and an effective date earlier than May 20, 2009, for the grants of service connection for the right and left shoulders.  He should also be informed of the requirements to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

3.  Then, schedule the Veteran for VA examination.  The VBMS electronic file must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner(s) should review such results prior to completing the report(s). 

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting concussion injury, to include headaches, was not aggravated during his period of active service beyond its natural progression.  A complete and thorough rationale for the opinion should be provided.  In providing this opinion, the examiner is asked to address the Veteran's documented treatment for headache complaints during service and discuss the likelihood that these episodes are more reflective of temporary exacerbations or flare of symptoms, or whether they represent a permanent worsening of any concussion residuals beyond the normal progression.  

If it is found that the Veteran's concussion residuals were aggravated beyond the natural progression, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that his previously diagnosed migraines, or other current headache condition, are related to the aggravation of his headaches in service.

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability. 

In the alternative, if the examiner determines that the previously diagnosed migraines are not related to the pre-existing head injury, the examiner should provide an opinion as to whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that they had their clinical onset or are otherwise related to his military service.  If the migraines/headache disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  

In providing an opinion, the examiner is advised that the Veteran is competent to report his symptoms, and that his assertions (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.

All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


